UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6665


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IPOLITO CAMPOS, a/k/a Polo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:03-cr-00032-HCM-FBS-1)


Submitted:   June 21, 2012                   Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ipolito Campos, Appellant Pro Se.             Michael R. Smythers,
Assistant United  States Attorney,          Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ipolito     Campos    appeals    the   district   court’s     order

denying his motion for appointment of counsel.             We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.              United States v.

Campos, No. 2:03-cr-00032-HCM-FBS-1 (E.D. Va. Feb. 24, 2012).

We   dispense   with   oral     argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2